Citation Nr: 0517425	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  04-09 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for carpal tunnel 
syndrome, bilateral, to include as due to exposure to 
herbicides in service.

3.  Entitlement to service connection for tinea pedis and 
cruris to include as due, to exposure to herbicides in 
service.

4.  Entitlement to service connection for a chronic 
disability manifested by a skin rash of the neck, chest, and 
arms, to include as due to exposure to herbicides in service.

5.  Entitlement to service connection for a chronic 
disability manifested by knots of the groin and arm pits, to 
include as due to exposure to herbicides in service.

6.  Entitlement to service connection for ganglion cysts, 
wrists, bilateral, to include as due to exposure to 
herbicides in service.

7.  Entitlement to service connection for a disability 
exhibited by chronic urinary tract infections.

8.  Entitlement to service connection for diabetes mellitus, 
Type II, to include as due to exposure to herbicides in 
service.


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from November 1966 to December 
1969 and again from March 1980 through February 1982.  He 
received several awards and commendations to include the 
National Defense Service Medal, Vietnam Service Medal, 
Republic of Vietnam Campaign Medal, and Vietnam Cross of 
Gallantry with Palm.  His military occupational specialty was 
heavy construction equipment operator.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The issues of entitlement to service connection for PTSD, a 
disability exhibited by chronic urinary tract infections, 
diabetes mellitus, and carpal tunnel syndrome, bilateral are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era; thus, he is presumed to 
have been exposed to herbicides.

3.  Tinea pedis and cruris, skin rash of the neck, chest, and 
arms, knots of groin and arm pits, and ganglion cysts of the 
bilateral wrists have not been recognized by VA as being 
etiologically related to exposure to herbicide agents used in 
Vietnam.

4.  The veteran does not have tinea pedis and cruris that had 
its onset during active duty or that is otherwise related to 
his service.

5.  The veteran does not have a skin rash of the neck, chest, 
and arms that had its onset during active duty or that is 
otherwise related to his service.

6.  The veteran does not have knots of the groin and arm pits 
that had their onset during active duty or that are otherwise 
related to his service.

7.  The veteran does not have ganglion cysts of the wrists 
that had its onset during active duty or that is otherwise 
related to his service.


CONCLUSIONS OF LAW

1.  Tinea pedis and cruris was not incurred or aggravated in 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).



2.  A skin rash of the neck, chest, and arms was not incurred 
or aggravated in service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).

3.  Knots of the groin and arm pits were not incurred or 
aggravated in service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).

4.  The veteran's ganglion cysts of the bilateral wrists were 
not incurred or aggravated in service. 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

By letter dated in December 2002, the RO advised the veteran 
that it was working on his appeal for service connection for 
multiple disabilities and that additional information and 
evidence was needed.  The veteran was advised of the evidence 
necessary to substantiate his claims for service connection 
and was notified of his and VA's respective obligations with 
regard to obtaining evidence.  The veteran was asked to let 
VA know if there was any other evidence or information he 
thought would support his claims.  If the information or 
evidence was in his possession, he was requested to send it 
to VA.  

In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental statement 
of the case (SSOC) he was provided with specific information 
as to why his claims were being denied, and of the evidence 
that was lacking.  He was also supplied with the complete 
text of 38 C.F.R. § 3.159 in the December 2003 SOC.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The claims folder contains all available service medical 
records and VA medical records.  The veteran has not 
identified any outstanding evidence to be obtained.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Pelegrini II; Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Analysis

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 101(16), 1110 (West 
2002).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).   

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  In addition, where the veteran 
served continuously for ninety (90) or more days during a 
period of war or in peacetime after December 31, 1946, and if 
a chronic disease, becomes manifest to a degree of 10 percent 
or more within one year from the date of the veteran's 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).  Disorders diagnosed more than one year after 
discharge may still be service connected if all the evidence, 
including pertinent service records, establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d).  

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f) (West 2002).  Furthermore, 
VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes mellitus; Hodgkin's disease; 
multiple myeloma; Non- Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); chronic leukocytic leukemia and, soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

In this case, the Board finds that service connection for 
tinea pedis and cruris, a chronic disability manifested by a 
skin rash of the neck, chest, and arms, and a chronic 
disability manifested by knots of the groin and arm pits is 
not in order.  There is no evidence of any of these disorders 
in service nor is there a current diagnosis of any of the 
above three disorders.  As was stated earlier, current 
disability is required in order to establish service 
connection.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).    The veteran's claim for service 
connection implicitly includes the assertion that he 
currently suffers from tinea pedis and cruris, a skin rash of 
the neck, chest, and arms, and knots of the groin and arm 
pits, but his personal opinion as a lay person not trained in 
medicine is not competent evidence needed to establish a 
diagnosis of a disorder or its relationship to service.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Therefore, the preponderance of evidence is against service 
connection for tinea pedis and cruris, a disability 
manifested by a skin rash of the neck, chest, and arms, and a 
disability manifested by knots of the groin and arm pits.  38 
U.S.C.A. § 5107(b).

The Board finds that the preponderance of the evidence is 
against the claim of service connection for ganglion cysts of 
the wrists on a direct basis.  The veteran's service medical 
records are silent as to any complaint or diagnosis of 
ganglion cysts of the wrist or even associated 
symptomatology.  As was stated earlier, the first showing of 
ganglion cysts was in January 2001, nearly twenty years after 
the veteran's second period of service.  Moreover, there is 
no competent evidence of record that links the veteran's 
ganglion cysts of the bilateral wrists to any event in 
service, including the presumed herbicide exposure.

The Board also finds that the evidence is against the claim 
of service connection for ganglion cysts of the wrists on a 
presumptive basis.  38 U.S.C.A. § 5107(b).  Though the 
veteran served in the Republic of Vietnam during the Vietnam 
era and is therefore presumed to have been exposed to Agent 
Orange during service, the Board observes that ganglion cysts 
of the bilateral wrists is not listed among the disorders for 
which a presumption based on herbicide exposure is warranted 
under section 3.309(e).  

Even though the veteran feels that his ganglion cyst disorder 
is related to herbicide exposure, he is a lay person without 
medical training or expertise, and is not qualified to offer 
opinions regarding the diagnosis or etiology of medical 
conditions.  Thus, his opinion is not competent medical 
evidence.  Grottveit, 5 Vet. App. at 93;  Espiritu, 2 Vet. 
App. at 494-5.  Therefore, the preponderance of evidence is 
against service connection for ganglion cysts, wrists, 
bilateral.  38 U.S.C.A. § 5107(b).

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
64 Fed. Reg. 59232 (1999) 

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  However, the United States Court of Appeals for 
Veterans Claims has held that where the issue involves 
medical causation, competent medical evidence is required to 
support the claim.  Caluza v. Brown, 7 Vet. App. 498 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The court has 
specifically held that the provisions of Combee are 
applicable in cases involving Agent Orange exposure.  McCartt 
v. West, 12 Vet. App. 164, 167 (1999).

However, there is no competent medical evidence of record 
which shows that any of the veteran's claimed disabilities 
are the result of exposure to Agent Orange.

The Board declines to obtain medical nexus opinions with 
respect to the above discussed claims for service connection.  
VA is obliged to provide an examination only when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002).  
As was stated earlier, there are no diagnoses for tindea 
pedis and cruris, skin rash of the neck, chest, and arms, or 
knots of the groin and arm pits.  Also, while there is a 
showing of ganglion cysts of the bilateral wrists, there is 
no evidence relating this condition to service.  Service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102 (2004).  
The duty to assist is not invoked, even under Charles v. 
Principi, 16 Vet. App. 370 (2002), where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  38 USCA 5103A(a)(2).


ORDER

Service connection for tinea pedis and cruris is denied.

Service connection for a chronic disability manifested by a 
skin rash of the neck, chest, and arms is denied.

Service connection for a chronic disability manifested by 
knots of the groin and armpits is denied.

Service connection for a ganglion cysts, wrists, bilateral, 
is denied.

REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 38 C.F.R. § 
3.304(f) (2004).

In the present case, the veteran claims that he was stationed 
in Vietnam from April 1967 through December 1968 with the 
46th Combat Engineers and the 159th Group.  According to the 
veteran, his primary duties consisted of building base camps, 
road ways, ammo dumps, and bridges, clearing tree lines for 
kill zones, removing land mines and booby traps, and routine 
guard duty, perimeter duty, and patrols.  The veteran also 
stated that his most significant stressor was witnessing an 
ammo dump explosion at Long Bin during the "TET Offensive of 
1968".  After the explosion the veteran allegedly assisted 
his unit in disarming live bombs and removing the dead 
bodies, including those bodies of service buddies he knew.  
The veteran has been unable to recall the names of those 
service buddies.    

On remand, the RO, as part of its duty to assist, should 
undertake efforts to obtain additional information that may 
corroborate the veteran's claimed stressor.  38 C.F.R. § 
3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  The RO in 
this regard should attempt to verify whether the veteran 
participated in the TET Offensive campaign and whether he was 
a witness to an ammo dump explosion at Long Bin in 1968.  If, 
and only if, the veteran's stressor is verified he should be 
afforded a VA examination.

Finally, the VCAA provides that VA has a duty to assist a 
claimant in obtaining evidence necessary to substantiate his 
or her claim for VA benefits.  See 38 U.S.C.A. § 5103A.  This 
assistance specifically includes obtaining a medical 
examination or opinion where such is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(c)(2) and (d) 
(West 2002).  A November 1980 service medical record shows 
swelling in the left thumb as well as a double sesamoid 
present in the region of the joint medially.  Also, an August 
1980 service medical record shows treatment for a "burning 
sensation while voiding."  Furthermore, various service 
medical records dated from March 1980 through February 1982 
report a history of venereal disease.  Given these complaints 
noted in service, on remand he should also be afforded 
appropriate VA examinations to resolve these matters.  See 
Horowitz v. Brown, 5 Vet. App. 217 (1993).  Medical expertise 
informed by full review of the history and appropriate 
testing and examination is required.  This process is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the file and 
prepare a summary account of the 
veteran's claimed stressor regarding the 
"TET Offensive of 1968".  This summary, 
and all associated documents, should be 
sent to the U.S. Armed Services Center 
for Unit Records Research (CURR) and they 
should be asked to provide any 
information that might corroborate the 
veteran's alleged stressor.

2.  Following the above, the RO must 
make a specific determination, based 
upon the complete record, with respect 
to whether the veteran was exposed to a 
stressor or stressors in service, and if 
so, what was the nature of the specific 
stressor or stressors.  The RO must 
specifically render a finding as to 
whether the appellant "engaged in combat 
with the enemy."  If the RO determines 
that the record establishes the 
existence of a stressor or stressors, 
the RO must specify what stressor or 
stressors in service it has determined 
are established by the record.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the record.  

3.  Thereafter, if the veteran's stressor 
is corroborated, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an examination to determine 
whether the veteran suffers from PTSD, 
and, if so, the examiner should opine as 
to whether the veteran's verified 
stressor is related to his PTSD.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  The examiner must indicate 
in the examination report that the 
veteran's claims folder was reviewed 
prior to the examination.  All tests and 
studies deemed helpful by the examiner 
should be conducted in conjunction with 
the examination.  The examiner should 
specifically review the February 1978 VA 
outpatient treatment report (which is 
marked with a yellow post-it note on the 
right hand side of the claims files).  
The examiner should state whether the 
veteran suffers from PTSD caused by any 
of his verified stressors.

4.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an examination 
to determine whether the veteran suffers 
from carpal tunnel syndrome, bilateral, 
diabetes mellitus and/or chronic 
disability exhibited by urinary tract 
infections.  The claims folder must be 
made available to the examiner for review 
before the examination.  The examiner 
must indicate in the examination report 
that the veteran's claims folder was 
reviewed prior to the examination.  

All tests and studies deemed helpful by 
the examiner should be conducted in 
conjunction with the examination.  The 
examiner should specifically review the 
November 1980 service medical record 
showing swelling in the left thumb as 
well as a double sesamoid present in the 
region of the joint medially and the 
August 1980 service medical record 
showing a complaint of "burning 
sensation while voiding" and various 
service medical records dated from March 
1980 through February 1982 report a 
history of venereal disease (which are in 
the bottom manila envelope and marked 
with a yellow post-it notes on the right 
hand side of the claims files).  If 
carpal tunnel syndrome and/or chronic 
disability exhibited by urinary tract 
infections are found, the examiner should 
then give an opinion as to whether there 
is a 50 percent probability or greater 
that pertinent disability had its onset 
in or is otherwise related to service.

5.   Thereafter, the RO should 
readjudicate the appeal.  If any issue is 
still denied, the RO must furnish the 
veteran and her representative with a 
Supplemental Statement of the Case (SSOC) 
and allow the veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


